264 Ga. 808 (1994)
BAEZ
v.
LEMACKS.
S94A1133.
Supreme Court of Georgia.
Decided December 5, 1994.
Reconsideration Denied December 20, 1994.
Roberto Baez, pro se.
Donald R. Foster, for appellee.
FLETCHER, Justice.
Roberto Baez appeals from the denial of his habeas corpus petition. The trial court found that Baez is being legally detained pending trial under two valid warrants. We affirm.
Baez presents no claim that shows his pretrial detention is illegal. He is not entitled to discharge based on his allegations of an illegal stop and seizure or ineffective assistance of counsel at the preliminary hearing. See Kearse v. Paulk, 264 Ga. 509 (448 SE2d 369) (1994); York v. Jarvis, 248 Ga. 774 (286 SE2d 296) (1982). Nor is he entitled to relief based on the trial court's refusal to allow him to present evidence and witnesses at his habeas corpus hearing. See OCGA § 9-14-14; Baez v. Lee, 262 Ga. 712 (425 SE2d 879) (1993). Moreover, the $56,000 bail set for his alleged trafficking in cocaine and other charges is not excessive. See Mayfield v. State, 198 Ga. App. 252 (401 SE2d 297) (1990). Because Baez is imprisoned under lawful process issued from a court of competent jurisdiction and has an adequate remedy in his pending trial, the trial court properly denied his habeas corpus petition. See OCGA § 9-14-16 (1).
Judgment affirmed. All the Justices concur.